DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-18 are directed to systems for storing and transmitting data to an external device. 
Claim 1 recites in part, 
A portable proxy device comprising: 
… configured to store a plurality of credentials, each of the plurality of credentials pertaining to one of a financial credential, an identification credential, or contractual credential; and 
… configured to communicate one of the plurality of credentials to an external device to complete one of a financial function, identification function, or contractual function. 
The claim recites the limitations of 1) storing one or more credentials, and 2) transmitting the stored one or more credentials to an external device. 
Under its broadest reasonable interpretation, the storing and transmitting steps cover performance of the limitation in the mind but for the recitation of generic computer components (memory and interface). Other than the recitation of a “memory” and “interface”, nothing in the claim element precludes the step from being performed in the human mind. The nominal recitation of a generic computer components does not take the claim limitation of the mental processes grouping. Hence, the claim recites an abstract idea. See MPEP 2106.04(a)(2)(III)(C)
This judicial exception is not integrated into a practical application because the additional elements recite a “memory” and “interface” that amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept.
Accordingly, claim 1 is directed to a judicial exception (i.e. abstract idea) without significantly more.

Claim 10 recites similar limitations, and therefore is rejected based on similar rationale.
Dependent claims 2-9 and 11-18 recite limitations directed to the abstract idea, and do not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2009/0143104 (Loh et al. – hereinafter Loh).

Referring to claim 1, Loh discloses a portable proxy device comprising: 
a memory configured to store a plurality of credentials, each of the plurality of credentials pertaining to one of a financial credential, an identification credential, or contractual credential; and [See paragraphs 0033, 0037, 0041, 0044, 0053]
at least one interface, each of the at least one interface configured to communicate one of the plurality of credentials to an external device to complete one of a financial function, identification function, or contractual function. [See paragraphs 0035, 0040, 0044, 0061, 0063]

Referring to claim 2, Loh discloses the portable proxy device of claim 1, further comprising a plastic housing in the form of a card, wherein the memory and at least one interface are disposed in or on the plastic housing. [See paragraph 0038, fig. 2] 

Referring to claim 4, Loh discloses the portable proxy device of claim 1, further comprising a processing device configured to select one of the plurality of credentials based on configurable rules regarding the use of the portable proxy device. [See paragraphs 0036, 0083 – The user may define the priority of using one or more plurality of payment credentials.] 

Referring to claims 10, 11 and 13, they recite similar limitations as set forth in claims 1, 2 and 4, and therefore are rejected based on similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loh.
Referring to claim 3, Loh discloses the portable proxy device of claim 1 above. Loh does not explicitly disclose the limitation: further comprising a mobile device, wherein the memory and at least one interface are disposed in or on the mobile device. 
However, Loh teaches the wireless smart card can be packaged into various form factors to suit the look, feel and operation required for the user and such that the wireless smart card is portable. Loh teaches that the wireless smart can be attached to a mobile phone. [See paragraph 0038]
The court held that “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." See In re Schench v Nortron. Similar, the disposal of the processor and interface in or on a mobile device is merely a matter of obvious engineering choice. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have integrated the memory and interface into a mobile device. [See Loh paragraph 0038] 

Referring to claim 12, it recites similar limitations as set forth in claim 3, and therefore is rejected based on similar rationale. 

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loh as applied to claims 1 and 4 above, and further in view of U.S. Patent Appl. Pub. No. 2014/0279474 (Evans et al. – hereinafter Evans). 

Referring to claim 5, Loh discloses the portable proxy device of claim 4 above. Loh does not explicitly disclose the limitation: wherein the configurable rules are predetermined by at least one of a user of the portable proxy device and an issuing institution. 
Evans teaches the limitation: wherein the configurable rules are predetermined by at least one of a user of the portable proxy device and an issuing institution. [See paragraphs 0035, 0042, 0047, 0054, 0116, 0136] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have incorporated a preference/criteria settings as in Evans with the motivation of applying one or more user criteria to selecting payment credentials for a transaction. [See Loh paragraph 0083; Evans 0035, 0042, 0047, 0054, 0116, 0136]

Referring to claim 6, Loh discloses the portable proxy device of claim 5 above. Loh does not explicitly disclose the limitation: wherein the configurable rules are generated by a computer-based server using a web browser on a mobile device or computer. 
Evans teaches the limitation: wherein the configurable rules are generated by a computer-based server using a web browser on a mobile device or computer. [See paragraphs 0035, 0042, 0047, 0054, 0116, 0136] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have incorporated a preference/criteria settings as in Evans with the motivation of applying one or more user criteria to selecting payment credentials for a transaction. [See Loh paragraph 0083; Evans 0035, 0042, 0047, 0054, 0116, 0136] 

Referring to claim 7, Loh discloses the portable proxy device of claim 5 above. Loh does not explicitly disclose the limitation: wherein the configurable rules are generated by an operator associated with the issuing institution. 
Evans teaches the limitation: wherein the configurable rules are generated by an operator associated with the issuing institution. [See paragraphs 0035, 0042, 0047, 0054, 0116, 0136] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have incorporated a preference/criteria settings as in Evans with the motivation of applying one or more user criteria to selecting payment credentials for a transaction. [See Loh paragraph 0083; Evans 0035, 0042, 0047, 0054, 0116, 0136] 

Referring to claim 8, Loh discloses the portable proxy device of claim 4 above. Loh does not explicitly disclose the limitation: wherein the configurable rules are dependent on a calculated location of the portable proxy device. 
Evans teaches the limitation: wherein the configurable rules are dependent on a calculated location of the portable proxy device. [See paragraphs 0035, 0042, 0047, 0054, 0116, 0136] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have incorporated a preference/criteria settings as in Evans with the motivation of applying one or more user criteria to selecting payment credentials for a transaction. [See Loh paragraph 0083; Evans 0035, 0042, 0047, 0054, 0116, 0136] 

Referring to claim 9, Loh discloses the portable proxy device of claim 4 above. Loh does not explicitly disclose the limitation: wherein the configurable rules include constraints based on the context of the type of function being conducted, the type of function selected from the financial function, identification function, and contractual function. 
Evans teaches the limitation: wherein the configurable rules include constraints based on the context of the type of function being conducted, the type of function selected from the financial function, identification function, and contractual function. [See paragraphs 0035, 0042, 0047, 0054, 0116, 0136] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Loh to have incorporated a preference/criteria settings as in Evans with the motivation of applying one or more user criteria to selecting payment credentials for a transaction. [See Loh paragraph 0083; Evans 0035, 0042, 0047, 0054, 0116, 0136] 

Referring to claims 14-18, they recite similar limitations as set forth in claims 5-9, and therefore are rejected based on similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687